Mallaed, C.J.
In their briefs plaintiffs and defendants are in accord that the question presented by this appeal is whether the Reserve Fund created by the Burke County Board of Commissioners, without approval by vote of the people, was a “necessary expense” within the meaning of Article VII, Section 6, of the North Carolina Constitution.
G.S. 115-80(c) reads: “Capital Outlay Budget. — In the same manner and at the same time each county and city administrative unit may file with the board of county commissioners a capital outlay budget, subject to the approval of the said board.” The statutory authority of a board of county commissioners applicable to the establishment of and levying a tax for a capital outlay budget is thus the same as that applicable to the county-wide current expense fund budget for schools under G.S. 115-80(a).
The statutory authority for the establishment of a county school capital reserve fund is contained in G.S. 115-80.1, which reads in part as follows:
“A capital outlay budget of any school administration unit within the county may contain an amount to be appropriated for payment into a special fund which shall be designated ‘. County School Capital Reserve Fund/ hereinafter referred to as ‘the reserve fund.’ Such amount, together with similar amounts which may be contained in subsequent capital outlay budgets of any such school administrative unit, shall be for the purpose of anticipating future needs for school capital outlay and for financing all or a part of the cost thereof * * * ))
Since the county school capital reserve fund is, by the above quoted portion of the statute, authorized to be contained in the capital outlay budget, the statutory authority of a board of county commissioners applicable to the establishment of and levying a tax for a county school capital reserve fund is thus the same as that applicable to the county-wide current expense fund budget under G.S. 115-80(a).
In Harris v. Board of Commissioners, 274 N.C. 343, 163 S.E. 2d 387 (1968), the Supreme Court held, among other things, that G.S. 115-80 (a) authorized a board of county commissioners to levy a tax on property to supplement teachers’ salaries without approval of the *716electorate. In School District v. Alamance County, 211 N.C. 213, 189 S.E. 873 (1937), it was held that the operation of the public schools as required by the Article IX of the Constitution was a “necessary expense” not requiring a vote of the electorate.
The capital outlay fund provides, among other things, for the purchase of school sites, the erection of all school buildings properly belonging to school plants, improvement of new school grounds, alteration and addition to buildings, purchase of furniture, equipment, trucks, automobiles, and school buses. G.S. 115-78 (c). No one can logically argue that the foregoing are not necessary in the operation of the public schools. See also Frazier v. Comrs., 194 N.C. 49, 138 S.E. 433 (1927) and Harris v. Board of Commissioners, 1 N.C. App. 258, 161 S.E. 2d 213 (1968).
We are of the opinion that the principles of law enunciated by the Supreme Court in Harris v. Board of Commissioners, supra, and in School District v. Alamance County, supra, are applicable in this case. We hold that G.S. 115-80.1 is a valid exercise of legislative authority and that the Reserve Fund created by the Burke County Board of Commissioners is a “necessary expense” within the meaning of Article VII, Section 6, of the North Carolina Constitution.
Plaintiffs excepted to each finding of fact and to many of the conclusions of law. Some of these exceptions they have abandoned by not bringing them forward in their brief. However, we are of the opinion that the evidence offered supports the findings of fact and that the findings of fact support the conclusions of law stated.
We hold that Judge Martin correctly entered the judgment denying plaintiffs’ motion for a restraining order and in dismissing plaintiffs’ action.
Affirmed.
MoRRis and VaitghN, JJ., concur.